Title: To Alexander Hamilton from ———, [n.p., n.d.]
From: 
To: Hamilton, Alexander


[n.p., n.d.]
Sir.
Mr. Duer the late Secretary of the Board of Treasury having informed us that in Consequence of his having Exhibited the account of our Salaries, the warrant including the same has been made out in his Favor as Secretary of the late Board. We beg Leave to inform you that we have no Objection to its issuing in that Form.
We are Sir, Your most Obet. Hble Serts.
Alexr. Hamilton Esqr.Secretary to thelate Board of Treasury
